Broyles, C. J.
1. The accused'was tried under an accusation containing two counts. The first count charged the sale of whisky, and the second count charged the possession of whisky. Both counts alleged the same date, and upon the trial the same evidence was relied upon to convict under both counts. The jury returned a verdict of “guilty on the first count.” The verdict was silent as to the second count. Held, that the verdict was not void for repugnancy. Boyd v. State, 156 Ga. 48 (118 S. E. 705), and cit.
2. The verdict was amply authorized, if not demanded, by the evidence, and none of the grounds of the amendment to the motion for a new trial show cause for another trial.

Judgment affirmed.


Lulce and Bloodworth, JJ., concur.